Title: To Alexander Hamilton from George Washington, 27 July 1793
From: Washington, George
To: Hamilton, Alexander



(Private)
Philada. 27. July 1793
Dear sir,

After giving the subject of Loans the most attentive consideration I am able under the several explanations which have been required & received from you, my mind has resolved itself into the form of the enclosed paper. But if there is any material objection to the measure there directed unadverted to by me, I am ready & willing to hear it—otherwise it may be carried into effect without delay. There is a blank to fill up, to do which I pray you to furnish me with the sum.
I am &a.

Go. Washington

